\OOO\]O\Ul-BLJJ[\)»-a

NNNNNNNNN)-\)-¢»-\»-l»-l»-l)-l»-»»-lr-l
OO\]O\Lh-bUJN|-‘O\OOO\]O\UILUJN'-‘O

 

 

Case 2:16-cr-00300-RSL Document 262-l Filed 02/22/19 Page 1 of 1

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT sEATTLE
UNITED sTATES oF AMERICA, No. cR16-300 RSL
Plamtlff [PRQPes-EB} 0RDER To sEAL
V.
AUBREY TAYLOR,
Defendant.

 

Having read the Government’s Motion to Seal and due to the sensitive information
contained therein, it is hereby ORDERED that the Reply in Support of Government’s
Motion in Limine to Preclude Criminal History of Victilns and Government Witnesses
Pursuant to FRE 609, shall remain sealed.

DATED this M`day of February, 2019.

/MSL@W

RoB`ERT s. LAsNIK
United States District Judge

Presented by:

s/Rebecca S. Cohen
REBECCA S. CGHEN
Assistant United States Attorney

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
Order to Seal SEATTLE, WASH!NGTON 98101
US. V. T¢ZleF, CR16-300 RSL - 1 (206) 553_7970

